 1

 2                          UNITED STATES DISTRICT COURT
 3                                  EASTERN DISTRICT OF CALIFORNIA
 4
      KEISHON GIPSON, individually, and on                  Case No. 1:20-cv-00392-DAD-SKO
 5    behalf of other members of the general public
      similarly situated,                                   ORDER GRANTING THE PARTIES’
 6                                                          STIPULATED REQUEST
                            Plaintiff,
 7                                                          (Doc. 3)
                 v.
 8

 9    CHAMPION HOME BUILDERS, INC., an
10    unknown business entity,

11                   Defendant.
      _____________________________________/
12
                                                     ORDER
13

14          On March 16, 2020, Defendant removed this case to this Court from Tulare County Superior

15 Court. (Doc. 1.) On April 2, 2020, the parties filed a “Joint Stipulation to Extend Defendant’s

16 Deadline to Amend Answer to Complaint and Plaintiff’s Deadline to Strike Affirmative Defenses.”

17 (Doc. 3.)

18
          Pursuant to the parties’ stipulation, and for good cause shown, the Court GRANTS the
19
    parties’ request. Accordingly, IT IS ORDERED:
20
          1.      Defendant shall have until April 17, 2020, to file a first amended answer as of right
21

22 under Federal Rule of Civil Procedure 15(a)(1), if desired;

23          2.        If Defendant does not file a first amended answer, Plaintiff shall have until April 24,

24 2020 to file a motion to strike affirmative defenses as to Defendant’s answer; and

25
            3.        This order shall not affect any other dates or deadlines in this matter.
26

27
     IT IS SO ORDERED.
28
 1 Dated:   April 6, 2020         /s/   Sheila K. Oberto     .
                            UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                            2
